Citation Nr: 1109219	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-30 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial fibrillation, to include as secondary to hypothyroidism.  

2.  Entitlement to a disability rating in excess of 10 percent for hypothyroidism.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of this appeal, the Veteran relocated to California, and adjudication of his appeal was transferred to the Oakland, California, RO.  

In February 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of that hearing has been added to the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cardiovascular disability, paroxysmal atrial fibrillation, to include as secondary to his service-connected hypothyroidism, and an increased rating for his hypertension.  At his February 2011 personal hearing before a Veterans Law Judge, the Veteran stated he sees a private cardiologist in San Francisco, California.  Review of the claims file does not indicate such records, which are potentially pertinent to this pending cardiovascular disability claim, have been received.  VA is obligated to make reasonable efforts to notify and/or assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  The Board notes, however, that as these are private medical records, they may not be obtained without the Veteran's assistance.  The Veteran must either provide VA with the full name and address of his cardiologist, as well as written authorization to obtain such evidence on his behalf, or he may himself obtain these records directly and submit them to VA on his own behalf.  

Next, additional VA medical treatment records were added to the claims file in May 2009.  The Veteran was most recently afforded a supplemental statement of the case in November 2008, prior to the receipt of this additional evidence.  In the absence of a waiver of consideration of this evidence by the RO, the agency of original jurisdiction, remand is required to afford the Veteran a supplemental statement of the case.  See 38 C.F.R. § 19.37.  

The Board also observes that the RO most recently requested VA treatment records in May 2009, nearly 2 years ago.  As the Veteran has testified in February 2011 that he receives ongoing VA medical treatment for his hypothyroidism and claimed cardiovascular disability, a request for any VA treatment records generated since May 2009 is warranted.  See 38 U.S.C.A. § 5103A(b).  

Additionally, the Veteran was most recently afforded VA examination of his service-connected hypothyroidism in August 2007, over 3 years ago.  He has since stated this disability has worsened in severity.  Therefore, a more recent VA medical examination is warranted.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board notes that some question exists within the record regarding the Veteran's representation.  Of record is a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed by the Veteran in October 2003, in favor of the Colorado Division of Veterans Affairs.  This document, however, has a large "X" written across it, suggesting it has been voided by an unknown party.  At the time the Veteran executed this form in 2003, he resided in Colorado, but he now resides in California.  VA's appeals tracking data base, the Veterans Appeals Contact and Locator System (VACOLS), lists the Veteran's representative as an unnamed "State Service Organization," and the Board has sent correspondence to the California Department of Veterans Affairs, but no written appointment of that organization is of record.  The Board also observes that at his February 2011, the Veteran was unaccompanied by any representative.  Therefore, the Veteran should be asked to clarify whether he wishes to continue with representation by the Colorado Division of Veterans Affairs, or by any other Veterans Service Organization.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran of the necessity of obtaining treatment records from his private cardiologist in San Francisco, California, and inform the Veteran that he may submit these and any other pertinent private records himself or authorize VA to obtain them on his behalf.  The RO must include appropriate release and authorization forms so that VA has the authority to obtain these private medical records.  Once the RO receives the completed and signed forms from the Veteran, it must then attempt to obtain copies of his treatment records from this doctor, and/or any other private practitioners identified.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folders.  

2.  Request any pertinent VA medical treatment records for treatment since May 2009.  If no such records are available, that fact must be noted for the record.  

3.  Send a letter to the Veteran requesting he clarify whether he wishes to be represented by a Veterans Service Organization (VSO) or any other accredited representative.  Any reply by the Veteran, or failure to reply, must be noted for the record.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypothyroidism.  The claims file must be made available to the examiner prior to the examination.  All necessary tests, as determined by the examiner, should be conducted and all clinical findings reported in detail.  The examiner should identify all symptomatology attributable to the Veteran's hypothyroidism, to include any of the following symptoms (if present) listed in the rating schedule for hypothyroidism: fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

5.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

